DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendments, filed 10/06/2021, to claims 1 acknowledged by Examiner. Additionally, applicant cancelled claims 2 and 22, and added 23-24.
Claims 1, 3, 6-7, 9-16, 19-21, 23-24 are now pending.
Allowable Subject Matter
Claim 1, 3, 6-7, 9-16, 19-21, 23-24 allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant amended claim 1 to require the catch-mechanism to include saw-toothing formed vertically along a surface of each corresponding pin to interlock with saw-toothing in the pin-reception, and that the system further comprises a release mechanism that includes grasping sections that, while pressed together, cause the saw-toothing of the pin-reception to move away from the saw-toothing of the corresponding pin to allow the pin to move with respect to the pin-reception in the second direction.
The current closest primary prior art that relates to this invention is Hauger (US 5848449 A) which discloses a head immobilization system with a support rail structure 22, mask frame 14 with a deformable upper mask sheet 12, and a catch-mechanism 48,52 that comprises corresponding pins 40s and pin-receptions 36. However, Hauger lacks the pins 40 and pin receptions 36 from each having saw-toothing. But, Everett (US 5741102 A) does teach a pin 11 with saw-toothing 21 formed vertically therein to mate into a pin-reception 64 also comprising saw-toothing (See Figures 1-2). However, neither Everett nor Hauger further suggest the system further comprises a release mechanism that includes grasping sections that, while 
As such the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        11/3/2021

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786